DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 3/8/2021 have been fully considered but they are not persuasive.
	Claim 1 teaches a method with the following steps:
 Receive a first file system call at the first file system to write an object to the virtually consistent file system.
 Record an object consistency metadata as the expected state of the object after executing the write operation.
 Receive a second file system call at the first file system to read an object from the virtually consistent file system.
 Get a second set of metadata as the actual state of the object for the read operation.
 Compare the expected state and the actual state of the object.
 If different, delay the read operation until the write operation is complete.
Ananthanarayanan teaches asynchronous file operations in a local cluster file system cache (i.e., first file system) for a remote cluster file system (i.e., virtually consistent file system) [0005]. Both read and write operations are performed locally first (fig. 4-5; [0037] [0050]). Remote read operations are triggered by cache miss and performed synchronously, while remote write operations are performed asynchronously [0056]. In other words, the local cluster 
Ananthanarayanan combined with Kistler teaches the following steps I-VI, which are analogous to steps i-vi of claim 1 above:
 Local cluster (i.e., first file system) services a file write request (i.e., first file system call) directed at the remote cluster (i.e., virtually consistent file system) (Ananthanarayanan: [0025]).
 Associate (i.e., record) a cache state (i.e., object consistency metadata) with every object at the local cluster, to represent its expected state after executing the write operation (Ananthanarayanan: [0028]).
 Local cluster (i.e., first file system) services a file read request (i.e., second file system call) directed at the remote cluster (i.e., virtually consistent file system) (Ananthanarayanan: [0025]).
 Consult the cache state (i.e., second set of metadata) to detect cache miss, i.e., if the object to be read is missing in the local cluster but present in the remote cluster (i.e., its actual state) (Ananthanarayanan: [0028]).
 Compare the storeid of client version (i.e., expected state) with the storeid of server version (i.e., actual state) of the object (Kistler: sec. 4.5.2, para. 2).
 If different, trigger a flush of the object’s write queue, while blocking (i.e., delaying) the read operation (Ananthanarayanan: [0056]).
Ananthanarayanan does not teach comparing the object consistency metadata and the second set of metadata to determine if they are different. However, this “compare” limitation is taught by Kistler as in step V.
Applicant also states (pp. 10-11) that both Ananthanarayanan and Kistler pertain to write operations only, not read operations. This is not the case, as is apparent from steps I-VI above. The difference between the expected state and the actual state of an object (steps II and IV) is caused by asynchronous write operations, but the comparison of these two states is made in response to cache miss in read operations (step V).
In summary, Ananthanarayanan combined with Kistler teaches claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-14 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ananthanarayanan et al. US patent application 2011/0145499 [herein “Ananthanarayanan”], and further in view of Kistler et al. Disconnected Operation in the Coda File System. ACM Transactions on Computer Systems, 10:1, 1992, pp. 3-25 [herein “Kistler”].
Claim 1 recites “A method for implementing a virtual file system to provide data consistency pertaining to asynchronous interactions between heterogeneous storage systems, the method comprising: receiving a first file system call from a first storage environment having a first file system, and at a second storage environment having a virtually consistent file system, the first file system call requesting a data write operation at the virtually consistent file system of the second storage environment;”
Ananthanarayanan teaches asynchronous file operations in a local cluster file system cache (i.e., first file system at a first storage environment) for a remote cluster file system (i.e., virtually consistent file system at a second storage environment) [0005]. The local cluster services file read and write requests (i.e., file system calls) from applications directed at the remote cluster [0025].
Claim 1 further recites “recording, in response to receiving the first file system call from the first storage environment, an object consistency metadata in an object consistency metadata store of the virtually consistent file system, the object consistency metadata identifying an expected state of data after execution of the requested data write operation received at the virtually consistent file system of the second storage environment;”
In Ananthanarayanan, both read and write operations are performed locally first (fig. 4-5; [0037] [0050]). Remote read operations are triggered by cache miss and are performed synchronously, while remote write operations are performed asynchronously [0056]. In other words, the local cluster stores a subset of objects, but captures their most up-to-date state; while the remote cluster stores all objects, but some of them may not be up-to-date due to delayed write operations [0040]. Ananthanarayanan associates (i.e., records) a cache state with every object at the local cluster [0028], together with a write queue [0041], to represent its expected state (i.e., object consistency metadata) after all pending write operations (i.e., requested data write operation) in the queue are propagated to (i.e., executed at) the remote cluster.
Claim 1 further recites “receiving a second file system call requesting a data read operation on the virtually consistent file system of the second storage environment after receiving the first file system call; and”.
In Ananthanarayanan, both read and write operations are performed locally first (fig. 4-5; [0037] [0050]). Remote read operations are triggered by cache miss and are performed synchronously, while remote write operations are performed asynchronously [0056].
Claim 1 further recites “processing the request for the data read operation at least by: accessing a second set of metadata of the virtually consistent file system of the second storage environment;”
Ananthanarayanan’s cache state also stores the file handle and inode attributes of the object at the remote cluster [0028] indicating if it is empty or incomplete (i.e., cache miss) [0037], to represent its actual state (i.e., second set of metadata). Cache state is consulted (i.e., accessed) to detect cache miss. If so, a remote read operation is triggered and performed synchronously [0056].
Claim 1 further recites “comparing the object consistency metadata of the virtually consistent file system and the second set of metadata of the virtually consistent file system to determine whether the object consistency metadata and the second set of metadata are different; and”.
In Ananthanarayanan, the difference (i.e., comparison) between local and remote versions of the object is captured by the asynchronous write requests queued at its gateway node [0041].
Ananthanarayanan does not disclose this limitation; however, Kistler teaches a caching method to support the continued client access to shared data during a server connection failure (Kistler: sec. 1, para. 4). Whenever client and server are out-of-sync, client captures the expected state of server, while server represents its actual state (Kistler: fig. 3). Every version of an object is tagged with a storeid (i.e., metadata) that uniquely identifies its last update. Upon reconnection, client log is replayed against server, where server compares the storeid of client version (i.e., object consistency metadata) with the storeid of server version (i.e., second set of metadata) to determine if there is a conflict (Kistler: sec. 4.5.2, para. 2).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Ananthanarayanan and Kistler. One having ordinary skill in the art would have found motivation to utilize the storeid metadata of Kistler to tag file objects in Ananthanarayanan, to detect when local and remote versions of objects are out-of-sync by comparing metadata of the expected state vs. the actual state.
Claim 1 further recites “executing, in response to determining that the object consistency metadata of the virtually consistent file system and the second set of metadata of the virtually consistent file system are different, a time delay before performing the data read operation.”
When there are pending write operations on an object, the expected state and the actual state of the object are different. Ananthanarayanan’s synchronization lag is the time delay between a remote read and the last local write on the object [0057]. The lag is none zero if there is a cache miss requiring a remote read, while there are pending write operations to be propagated to the remote cluster. The synchronization lag is tunable, and by setting it to zero for un-cached objects, a remote read request of such an object would trigger a flush of its write queue [0058], while blocking (i.e., time delay) the read operation [0056].
Claims 11 and 18 are analogous to claim 1, and are similarly rejected.

Claim 2 recites “The method of claim 1, wherein the first file system call is structured based at least in part on one or more virtual file system methods.”
Ananthanarayanan’s local cache cluster is a GPFS file system that utilizes open, standard protocols (i.e., virtual file system methods) for over-the-wire file access (i.e., first file system call) to the remote cluster. It can significantly mask network latency and continue to function with network outages [0018].
Claim 12 is analogous to claim 2, and is similarly rejected.

Claim 3 recites “The method of claim 2, wherein the virtual file system methods comprise one or more write methods, one or more read methods, a put method, a delete method, a rename method, a list method, or a move method.”
Ananthanarayanan’s local cache cluster provides asynchronous file operations in a cache for a remote cluster (i.e., virtual file system methods) [0005], including common data read operations – read, getattr (i.e., list) [0038]; write operations – create, write (i.e., put), remove (i.e., delete); and directory traversal – rename, setattr (i.e., move) [0042].
Claim 13 is analogous to claim 3 and is similarly rejected.

Claim 4 recites “The method of claim 1, further comprising executing consistency operations that comprise at least one of, throwing an exception, manipulating the object consistency metadata, issuing at least one alert, or invoking at least one data operation at the second storage environment.”
Ananthanarayanan’s local cache cluster forwards access requests (i.e., invoking at least one data operation) to the remote cluster (i.e., virtually consistent file system at second storage environment) – writes to be synchronized with the remote cluster, and reads to be fetched from the remote cluster if there is a local cache miss [0026].
Claim 14 is analogous to claim 4, and is similarly rejected.

Claim 7 recites “The method of claim 1, wherein the first storage environment is a consistent storage environment.”
Ananthanarayanan’s local cache cluster (i.e., first file system at first storage environment) caches data on demand while guaranteeing well defined file system consistency semantics (i.e., consistent storage environment) [0018].
Claims 16 and 19 are analogous to claim 7, and are similarly rejected.

Claim 8 recites “The method of claim 1, wherein the second storage environment is an eventually consistent storage environment.”
Ananthanarayanan’s remote cluster (i.e., virtually consistent file system at second storage environment) gets all updates to data and metadata eventually committed (i.e., eventually consistent storage environment) [0019].
Claims 17 and 20 are analogous to claim 8, and are similarly rejected.

Claim 9 recites “The method of claim 1, further comprising performing a set of clean-up operations on the object consistency metadata store.”
In Ananthanarayanan, the queue of asynchronous write requests is stored in memory with limited capacity. Local cache cluster can purge (i.e., clean up) the queue to remove canceling operations (e.g., creation and deletion of temporary files). It can also force the application node to block until previously queued operations are serviced, i.e., flush dirty data [0048]-[0049].

Claim 10 recites “The method of claim 9, wherein the set of clean-up operations comprise at least one of, purging data, or performing a garbage collection operation over the object consistency metadata store.”
In Ananthanarayanan, the queue of asynchronous write requests is stored in memory with limited capacity. Local cache cluster can purge the queue to remove canceling operations (e.g., creation and deletion of temporary files). It can also force the application node to block until previously queued operations are serviced, i.e., flush dirty data [0048]-[0049].

Claims 5-6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ananthanarayanan as applied to claims 1 and 11 above, in view of Kistler, and further in view of Barton et al. US patent application 2012/0233293 [herein “Barton”].
Claim 5 recites “The method of claim 1, wherein one or more subject objects associated with the first file system call is partitioned into two or more batches.”
Ananthanarayanan teaches claim 1, but does not disclose this claim; however, Barton describes a method in which a file (i.e., subject object) is divided (i.e., partitioned) into a number of segments (i.e., batches), each corresponding to a portion of the file, and each stored individually in a cloud storage system (Barton: [0007]). A write operation (i.e., first file system call) on the file is divided accordingly into multiple write operations on the corresponding segments.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Ananthanarayanan and Barton. One having ordinary skill in the art would have found motivation to utilize Barton to optimize file operations in Ananthanarayanan, by increasing parallelism and throughput especially for large files (Barton: [0006]).
Claim 15 is analogous to claim 5, and is similarly rejected.

Claim 6 recites “The method of claim 5, wherein two or more data operations corresponding to the two or more batches are issued to the second storage environment.”
Ananthanarayanan and Barton teach claim 5. In Barton, a file is divided into segments and stored in a cloud storage system (i.e., second storage environment). Multiple reads (i.e., retrieve) (Barton: [0008]) of segments are batched together to read the file. Multiple writes (i.e., modify, append, etc.) (Barton: [0009]) of segments are batched together to write the file.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Ananthanarayanan and Barton. One having ordinary skill in the art would have found motivation to utilize Barton to optimize file operations in Ananthanarayanan, by increasing parallelism and throughput especially for large files (Barton: [0006]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELLY X. QIAN whose telephone number is (408)918-7599.  The examiner can normally be reached on Monday - Friday 8-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on (571)272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHELLY X QIAN/Examiner, Art Unit 2163                                                                                                                                                                                                        


/ALEX GOFMAN/Primary Examiner, Art Unit 2163